DISSENT and Opinion Filed June 27, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00376-CV

           THE UNIVERSITY OF TEXAS AT DALLAS, Appellant
                               V.
                RICHARD J. ADDANTE, PH.D., Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-03714-A
              DISSENTING OPINION FROM DENIAL OF
                  EN BANC RECONSIDERATION
                      Opinion by Justice Reichek
      This appeal concerns a former UTD employee’s allegations that he was

terminated from his position as a non-tenured senior lecturer in retaliation for

reporting and/or opposing both gender discrimination and sexual harassment. The

trial court denied UTD’s plea to the jurisdiction, but a panel of this Court reversed,

with one justice dissenting, and dismissed the suit brought by Richard J.

Addante, Ph.D. Addante sought en banc review, which a majority of this Court

voted to deny. Because I disagree with that vote as it relates to Addante’s claim of

retaliation for reporting gender discrimination, I dissent. The majority opinion sets
forth the background facts in this case at length, and I will not repeat those facts

other than to note the following.

      In August 2015, UTD’s Acting Provost Inga Musselman sent Addante a

reappointment letter for the 2015-2016 academic year that reflected a $50,000

annual salary. In response, on August 3, Addante sent Musselman an email

acknowledging the offer of employment but expressing concern about a

“considerable pay gap” between his salary and that of a fellow senior lecturer who

was female. Addante made clear in his email that he believed this was an instance

of “gender discrimination”:

             I wanted to be sure that UT Dallas remained compliant
             with Title IX employment law, and did not inadvertently
             become non-compliant with federal law prohibiting
             gender discrimination in pay for its Senior Lecturers.
                                         ...
             According to the EEOC, “the Equal Pay Act requires that
             men and women in the same workplace be given equal pay
             for equal work. The jobs need not be identical, but they
             must be substantially equal.” As far as I am aware, the
             current pay discrepancy is the type of discrepancy
             forbidden by Title IX statutes, and I’d like to help UT
             Dallas remain compliant.
                                         ...
             It is my hope that as we begin this new academic year’s
             successes, that we can do so as compliant with federal
             Title IX policies of equal pay for equal work, and that the
             compensation level may be adjusted accordingly, so that it
             is commensurate with experience and on par with other
             comparable colleagues.

      Musselman, who had only recently assumed her role and had no knowledge

of how Addante’s pay rate was determined, forwarded Addante’s email to UTD
                                        –2–
Interim President Dr. Hobson Wildenthal. Thirty-two days later, on September 4,

Wildenthal responded to Addante’s email as follows:

            You recently communicated with Acting Provost
            Musselman raising issues about your FY 16
            compensation. Since Dr. Musselman had no role in setting
            your compensation, which occurred under my
            management, I am answering your letter.

            In reviewing the evaluations of classroom instruction last
            year, I noted the unsatisfactory results for your teaching
            performance. I inquired as to the genesis of your
            employment and was informed that it was a temporary
            expedient, provided more or less on compassionate
            grounds in order for you to have a better chance of
            obtaining regular employment subsequent to the
            completion of your post-doctoral appointment.

            I expressed my lack of support for this sort of process for
            providing instruction for our students, in particular given
            the unsatisfactory results, and was given to understand that
            your employment would not be renewed. As is normal for
            individuals programmed not to be employed for the
            coming year, I did not allocate a salary adjustment for your
            name.

            The fact that you appear to again be employed for FY 16 I
            regard as an administrative oversight or failure. You
            should use this fortuitous (for you) accident of an
            additional year of UT Dallas employment to good
            advantage and succeed in finding regular employment
            elsewhere after May 31, 2016.

      UTD has taken the position that this communication reflected its decision to

terminate Addante at the end of the 2015-2016 academic year and, as reflected in his

letter, that the decision was made by Wildenthal.



                                        –3–
          In response to UTD’s appellate brief, Addante argued that his email to

Musselman constituted protected conduct, and that Wildenthal retaliated against him

in response to this protected conduct.1 UTD argued in reply, and a majority of the

panel agreed, that Addante failed to raise this issue before the trial court. The

majority reasoned:

                    Regarding Addante’s argument that Addante’s Letter to
                    Musselman was a protected activity, the record shows that
                    Addante failed to raise that argument before the trial court.
                    Addante’s responses to UTD’s plea to the jurisdiction
                    neither attached, specifically identified, or expressly
                    presented Addante’s Letter to Musselman as a protected
                    activity. For the first time on appeal, Addante asserts this
                    letter was a protected activity. However, as this argument
                    was not presented to or adjudicated by the trial court, we
                    cannot consider this new argument. See Tex. R. App. 33.1;
                    McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d
                    337, 341 (Tex. 1993).

          In her dissent to the majority opinion, Justice Partida-Kipness thoroughly

rebuts this rationale. See Univ. of Tex. at Dallas v. Addante, No. 05-20-00376-CV,

2021 WL 4771464, at *2–3 (Tex. App.—Dallas Sep. 8, 2021) (dissenting opinion).

For the same reasons as set forth in the dissent, I would conclude that Addante

identified the letter as a protected activity in the proceedings below and that he did

not waive this issue for review. Id. In particular, I agree that Addante raised the

issue in his original petition, as well as in his multiple responses to UTD’s plea to

the jurisdiction, which was sufficient to put the trial court on notice. See id. at *3.

     1
       Addante exhausted his administrative remedies with respect to this allegation by filing a timely EEOC charge within 180 days of
Wildenthal’s letter wherein he described both his email to Musselman and Wildenthal’s response to the email.

                                                                –4–
Having determined that this issue was raised by the pleadings, asserted in response

to the plea to the jurisdiction, and considered by the trial court, I would reach the

question of whether Addante raised a genuine issue of material fact on the matters

of protected activity and unlawful retaliation.

      The Texas Commission on Human Rights Act is codified at Chapter 21 of the

Texas Labor Code. Among other things, the TCHRA prohibits an employer from

discriminating against an individual in connection with compensation on the basis

of sex. TEX. LAB. CODE § 21.051. The TCHRA also prohibits an employer from

retaliating against an employee who opposes such discrimination. TEX. LAB. CODE

§ 21.055.

      To establish a prima facie retaliation case under the TCHRA, a plaintiff must

show (1) he engaged in a protected activity, (2) the employer took an adverse

employment action against him, and (3) a causal connection between the protected

activity and the adverse employment action. San Antonio Water Sys. v. Nicholas,

461 S.W.3d 131, 137 (Tex. 2015). The employee need not establish the protected

activity was the sole cause of the employment action. City of Dallas v. Siaw-Afriyie,

No. 05-19-00244-CV, 2020 WL 5834335, at *6 (Tex. App.—Dallas Oct. 1, 2020,

no pet.) (mem. op). All that is required is evidence from which a factfinder may infer

that retaliation motivated the adverse employment action in whole or in part. Id.

      Addante asserts that his email was protected conduct under § 21.055.

Addante’s burden in this regard is not onerous, and he must show only that his email
                                         –5–
alerted UTD of his reasonable belief that unlawful discrimination was at issue.

Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 786 (Tex. 2018) (citing

Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 586 (Tex. 2017)).              EEOC

Enforcement Guidance on Retaliation and Related Issues, No. 915.004, August 25,

2016, provides: “The opposition clause [of Title VII] applies if an individual

explicitly or implicitly communicates his or her belief that the matter complained of

is, or could become, harassment or other discrimination. The communication itself

may be informal and need not include the words ‘harassment,’ ‘discrimination,’ or

any other legal terminology, as long as circumstances show the individual is

conveying opposition or resistance to a perceived potential EEO violation.”

      Even though Addante need not use “magic words” like “discrimination,” he

did so and more, warning UTD that it was at risk of becoming “non-compliant with

federal law prohibiting ‘gender-discrimination’ in pay among its senior lecturers,”

citing EEOC guidance interpreting the Equal Pay Act to require “equal pay for equal

work,” describing his perception that “the current pay discrepancy is the type of

discrepancy forbidden by Title IX statutes,” identifying who he believed to be a

relevant female comparator, and expressing his goal of ensuring that UTD begin the

new academic year “compliant with federal Title IX policies of equal pay for equal

work.”

      For its part, UTD cited only Alamo Heights for the proposition that the email

was not protected. UTD gave no explanation as to why Alamo Heights is instructive,
                                        –6–
reciting only its observation that “complaining only of ‘harassment,’ ‘hostile

environment,’ ‘discrimination,’ or ‘bullying’ is not enough.” Id. at 786. But UTD

failed to include the next sentence in Alamo Heights: “There must be some

indication of gender motivation, such as sexual propositioning or other behavior

signifying Clark’s belief that her gender motivated the behavior.” Id. at 787.

Addante’s email meets this standard, as it repeatedly draws a causal connection

between his gender and his pay.

      Wildenthal’s September 4 letter advising Addante that his employment would

not be renewed at the end of the year was in response to, and only one month after,

the email Addante asserts as protected conduct. This was made clear in the opening

paragraph: “You recently communicated with Acting Provost Musselman raising

issues about your FY16 compensation. Since Dr. Musselman had no role in setting

your compensation, which occurred under my management, I am answering your

letter.” After criticizing Addante’s job performance, Wildenthal concluded with the

following: “The fact that you appear to again be an employee for FY16 I regard as

an administrative oversight or failure. You should use this fortuitous (for you)

accident of an additional year of UT Dallas employment to good advantage and

succeed in finding regular employment elsewhere after May 31, 2016.” Close timing

between an employee’s protected activity and an adverse action may provide the

“causal connection” required to make out a prima facie case of retaliation. Evans v.

City of Houston, 246 F.3d 344, 354 (5th Cir. 2001). A time lapse of up to four
                                        –7–
months has been found sufficient to satisfy the causal connection. Id.; see also Alamo

Heights, 544 S.W.3d at 790 (in plea to jurisdiction, temporal proximity of two or

three weeks would raise fact issue on prima facie causation). Based on the record, I

conclude the parties’ evidence created a fact issue on whether UTD engaged in

retaliation by not renewing his employment at the end of the 2015-2016 academic

year.

        UTD argues that even if the evidence created a fact issue on the prima facie

case of retaliation, Addante failed to satisfy his burden to then provide evidence that

UTD’s asserted non-retaliatory reasons for his termination were not credible, and

were instead a pretext for unlawful retaliation.

        In support, UTD argues that it made the decision to terminate Addante at the

end of the 2015-2016 academic year not because of his protected conduct, but

because of the “articulated reasons for his non-reappointment” as set forth in

Wildenthal’s letter; specifically, (1) Addante’s poor course and instructor scores in

his student evaluations for the Fall 2014 semester; (2) Wildenthal’s lack of support

for hiring a former UTD post-doctoral student who could not find a tenure track

position at another university; and (3) Wildenthal’s understanding that the dean

would not reappoint Addante for the 2015-2016 academic year. Relying on a

specific excerpt from Addante’s deposition, UTD claims that Addante does not

dispute that these were the articulated reasons for his non-reappointment. However,

the referenced deposition testimony addresses only Addante’s student evaluations.
                                         –8–
      Assuming for the sake of argument that Wildenthal’s lack of support for hiring

Addante as a senior lecturer can serve as a legitimate non-retaliatory reason for firing

Addante a jury may choose to disbelieve this purported reason for his termination,

especially since Wildenthal approved Addante’s hire as senior lecturer. Also, there

is no evidence that Wildenthal’s understanding that the dean would not reappoint

Addante for the 2015-2016 academic year was a reason for UTD’s decision not to

renew Addante’s contract for 2016-2017. A jury could reasonably conclude that

Wildenthal’s letter was merely explaining why Addante did not receive a merit raise

that academic year, rather than giving another reason for his termination.

      UTD proffered affidavit testimony from Wildenthal in support of its plea to

the jurisdiction. Wildenthal claimed that he reviewed Addante’s Fall 2014 course

evaluations in January 2015 and instructed Dean Bert Moore not to extend Addante

a teaching contract for 2015-2016 based on those evaluations. UTD offers no

evidence to support this conversation other than Wildenthal’s affidavit testimony,

which a jury is free to disbelieve or deem irrelevant since Addante was ultimately

offered another teaching contract for 2015-2016, and, in this lawsuit, Addante

challenges UTD’s decision to not renew his contract for 2016-2017.

      Addante also adduced evidence that his course evaluations were not a valid

indicator of job performance, he was a good lecturer, and UTD knew this. In the

alternative, assuming UTD considered his Fall 2014 course evaluations a valid

indicator of job performance, Addante also offered evidence to show his teaching
                                          –9–
performance improved after that. Interim Dean Dr. James Bartlett, who made the

decision to employ Addante as a Senior Lecturer, explained that Addante’s 2014-

2015 teaching load was difficult and perhaps unrealistic, but that Addante met the

challenge. In describing Addante’s teaching load, Bartlett stated that “[t]his was

obviously a quite challenging teaching regimen, far more difficult than anything we

would put an entering tenure track Assistant Professor through. Nonetheless,

[Addante] did very well, not only in teaching the courses themselves, but inspiring

a number of the undergraduate students to do research in an EEG lab we set up for

this purpose.” Bartlett acknowledged that while there were some “bumps along the

way” and some students did not enjoy Addante’s Behavioral Neuroscience class,

this was “not an unusual situation with a new preparation in a challenging course

[and] the important point [was] that [Addante] made some adjustments to his

teaching style and rectified the problem.” In fact, both Bartlett and the director of

the undergraduate neuroscience program sat in on several of Addante’s classes when

he offered it for a second time and thought he did well. This is some evidence that

UTD’s assertion that Addante’s termination was a result of his poor job performance

was a pretext for retaliation. See McInnis v. Alamo Community College Dist., 207

F.3d 276, 283 (5th Cir. 2000) (employer relied on performance problems that were

stale by more than a year and a half without regard to his notably improved

performance since); Bouard v. Ramtron Int’l Corp., No. 12-cv-00494-WYD-MJW,

2013 WL 5445846, at *6 (D. Colo. Sept. 27, 2013) (termination took place months
                                        –10–
after alleged misconduct but only 25 days after protected activity); Jeffries v. FEMA,

No. PX-19-01816, 2020 WL 4262270, at *8 (D. Md. July 24, 2020) (mem. op.) (“At

that time, Jeffries had already been counseled for her misuse of the credit card, and

so a reasonable finder of fact could conclude that issue had been resolved, only to

be resurrected in response to Jeffries’ formal discrimination complaint.”); Daoud v.

Avamere Staffing, LLC, 336 F.Supp.2d 1129, 1137 (D. Or. 2004) (termination

occurred immediately after request for accommodation; although employer claimed

it terminated plaintiff because of customer complaints, those had occurred several

days earlier and employer had taken no action in interim); Donley v. Stryker Sales

Corp., 906 F.3d 635, 639 (7th Cir. 2018) (“If the disputed facts are resolved in

Donley's favor, a reasonable jury could interpret the suspicious timing as evidence

(a) that one or both decision-makers initially found Donley’s actions … to be

tolerable, and (b) that they decided only later, after she had filed her internal

complaint, to use that incident as a pretext to fire her for retaliatory reasons.”); Cruz

v. R2Sonic, LLC, 405 F.Supp.3d 676, 693-4 (W.D. Tex. 2019) (evidence of pretext

where employer waited until after employee became disabled to discipline employee

for purported performance problems that predated disability); Quillen v. Touchstone

Med. Imaging LLC, 15 F.Supp.3d 774, 783 (M.D. Tenn. 2014) (after manager

exposed discriminatory act against employee with disability, manager was

disciplined for something that happened months before).



                                          –11–
      Because I conclude Addante pleaded a claim for gender discrimination

retaliation, and further supported that claim with sufficient evidence to raise a

genuine issue of material fact, I dissent from the Court’s decision to deny en banc

consideration.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE



Joined by: Molberg, Partida-Kipness, Nowell, Carlyle, and Garcia, J.J.


200376F.P05




                                       –12–